Citation Nr: 0122877	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  92-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for dysmenorrhea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 5, 1969 to 
April 11, 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Detroit, Michigan, which found no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for dysmenorrhea.  The veteran appealed 
to the Board, which, in July 1996, remanded the matter for de 
novo consideration.  In February 1998, the Board denied the 
claim for service connection for dysmenorrhea on the basis 
that the claim was not well grounded.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2000, the Court 
affirmed the Board's February 1998 decision.  Thereafter, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 
5107, 5126 (West Supp. 2001), was signed into law and, among 
other things, eliminated the well-grounded-claim requirement 
formerly found under 38 U.S.C.A. § 5107.  Thus, in an Order 
dated in December 2000, the Court withdrew its October 2000 
memorandum decision, vacated the Board's February 1998 
decision and remanded the matter for readjudication 
consistent with the VCAA.

In her September 1996 correspondence, the veteran appears to 
raise the matters of entitlement to service connection for 
cervicitis, cystitis and obesity.  Also, the veteran appears 
to raise the matter of a tort claim against VA for improper 
treatment.  Those matters have been neither procedurally 
prepared nor certified for appellate review, and are 
accordingly referred to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 ( 1995).  

The Board also notes that in her February 1999 informal brief 
to the Court the veteran evidences a belief that her claim of 
entitlement to service connection for cardiac disability, to 
include a heart murmur, "disappeared into thin air."  In 
fact, in its July 1996 decision, the Board denied reopening 
of the veteran's claim for service connection for heart 
disability on the basis that no new and material evidence had 
been presented.  If the veteran is again seeking to reopen a 
claim for service connection for heart disability, she should 
so inform the RO which should respond appropriately to any 
such clarification provided by the veteran.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The dysmenorrhea present in service was not due to a 
disease or injury and has resolved without residual 
disability. 


CONCLUSION OF LAW

The veteran does not have dysmenorrhea due to a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Of record is a folder of service medical records, the content 
of which is described, in pertinent part, herein.  Reports of 
medical examination and history at enlistment, dated in 
August 1969, are labeled as pertinent to the veteran, setting 
out her name, Social Security Administration (SSA) number, 
date of birth and other personal identifying information.  On 
the examination form the veteran's menstrual history is noted 
as follows:  age of onset, 13 years of age; interval between 
periods, 27 days; and duration, six days.  No abnormalities 
were noted.  

The folder contains other service medical entries made on 
records marked with the veteran's name and SSA number.  In 
pertinent part, a March 1970 entry indicates examination was 
normal except for some vaginal discharge.  In August 1970, 
the veteran was seen for dysuria, with slight spotting; the 
impressions were cystitis and vaginitis.  A July 1971 entry 
indicates the veteran requested a refill of Edrisol tablets 
for menstrual cramps.  Service medical entries dated from 
October to December 1971 reflect treatment and evaluation for 
psychologic problems.  Hospitalization reports dated in 
December 1971 include note of muscle spasm.  

In January 1972, the veteran was seen in consultation with 
the gynecologic clinic.  She was noted to have been in the 
Air Force for two-and-one-half years at the time.  She was 
noted to have been on birth control pills for one-and-one-
half years prior to November 1971 and to be again taking 
such.  Examining personnel noted complaints of mild-to-severe 
cramps with menses when not on birth control pills, and that 
the veteran had only missed work on one or two occasions.  
The impression was primary dysmenorrhea, not incapacitating.  
The veteran was deemed fully qualified for world-wide duty.  
On the report of medical history completed in January 1972, 
the veteran reported being in good health except for slight 
abdominal pain, without use of current medications.  The 
report includes note of treatment for anxiety and depression 
from August 1971 to January 1972, and an attempted suicide 
from November to December 1971.  Also noted was a history of 
cryotherapy of the cervix.  The accompanying report of 
medical examination notes tenderness of the left adnexa; 
pelvic examination was normal.  Noted defects at discharge 
were defective vision, depressive reaction, and chronic-
moderate emotional instability.  The veteran was determined 
unqualified for worldwide duty.  She had a physical profile 
for impairment of the eyes and mental status.  Her physical 
capacity was not marked down in profile.  The service 
veteran's records were later corrected to reflect separation 
from service due to an adjustment disorder as opposed to 
emotional instability.

A record marked with the veteran's name only includes entries 
in November 1970 pertinent to treatment of a vaginal 
discharge, diagnosed as acute cervicitis.

A record not marked with identifying information indicates 
the person was seen in September 1970 with the "same 
complaint as prev. visit Dysuria-some spotting."  The 
impression was cystitis.  A later September entry on that 
page indicates that the person had a normal period, and was 
still having occasional lower abdominal cramps.  The examiner 
was not certain there was an organic basis for the symptoms.  
An unidentified December 1970 record indicates the 19-year 
old female was followed the month before for cervicitis and 
was still complaining of discharge.  Cryosurgery was 
indicated.  An unidentified January 1971 record indicates 
follow-up for cryosurgery and that that the person had had 
the onset of menses the day before, with pelvic pain and a 
heavy flow.  No pathology was noted.  The impression was 
primary dysmenorrhea.  A May 1971 record indicates the person 
being seen was "on period" and complained of abdominal 
cramps and nausea.  

VA examination of the veteran's pelvis in May 1973 was 
unremarkable; the impression was "healthy."

In April 1974, the veteran filed a claim for benefits based 
on chronic infection of the reproductive system.

The veteran reported for VA examination in June 1974.  She 
complained of painful and irregular menstruation and periods 
of depression.  She specified headaches and dizziness at the 
onset of painful menstruation with an irregular cycle and 
sharp pains on the left side.  She also gave a history of 
recurrent pelvic infections, on at least four occasions since 
leaving the military.  Examination revealed some vaginal 
discharge with involvement of the cervix.  The impression was 
chronic vaginitis.  

In June 1974, VA also conducted psychologic examination.  The 
examiner noted the veteran's in-service history of treatment 
and her history of two suicide attempts.  The examiner also 
noted that psychologic testing was suggestive of depression 
and some loosening of thought processes.  The examiner cited 
military personnel conclusions that the veteran had a 
predisposing emotionally unstable personality with depressive 
reaction.  The impression was depressive reaction in 
essential remission.

In September 1974, the RO granted service connection for 
chronic vaginitis.

VA outpatients records reflect treatment from 1976 to 1978.  
Entries dated in 1977 document treatment for depression after 
the death of the veteran's husband.  The veteran was seen in 
August 1978 for an "allergic reaction to friends car" and 
for complaints of headaches and vertigo relieved with 
Dramamine.  Later in August she denied any depression, but 
complained of headaches; the impression was vertigo.  

June and September 1981 records of Russell W. Melton, M.D., 
reflect the veteran's complaints of menses cramps and 
premenstrual tension.  

In May 1982, the veteran submitted treatise evidence and 
articles pertinent to the symptoms of premenstrual syndrome, 
the use of birth control pills, and symptoms resulting from 
birth control pill use, to include depression.  

In a letter dated in June 1982, Dr. Melton indicated that the 
veteran had undergone a fertility operative procedure in 1978 
and was currently complaining of mild-to-infrequent 
premenstrual tension and occasional vaginal discharge.  Dr. 
Melton indicated that to his knowledge the veteran was taking 
Motrin for dysmenorrhea accompanying menses.

In April 1992, the veteran indicated that premenstrual stress 
disorder with depression may have been aggravated by her use 
of oral contraceptives.  In connection with her appeal the 
veteran indicated she did not have dysmenorrhea prior to 
service, but instead was diagnosed with such following 
chronic cervicitis and vaginitis.  She submitted medical 
treatise evidence relevant to primary and secondary 
dysmenorrhea.

In connection with a VA examination of the heart in January 
1995, the veteran reported an irregular menstrual period.  
She was not on birth control pills at that time.  She also 
reported having had a tubal ligation in 1978 after having had 
two children.  Gynecology examination was conducted in March 
1995.  The examination report includes note of service 
connection for vaginitis, without service connection for 
dysmenorrhea that the veteran reported she had been 
experiencing for 20 years.  The veteran stated her 
dysmenorrhea had improved with age, and that her menses were 
shorter in duration, with longer interval periods.  The 
examiner noted premenopausal symptoms of occasional hot 
flashes with sweating.  The veteran denied irritability, mood 
swings, or insomnia.  Pelvic examination was within normal 
limits.  The diagnosis was a history of dysmenorrhea, 
resolved.

In a letter dated in September 1996, the veteran argued that 
she had no history of dysmenorrhea prior to entrance into the 
Air Force and that the diagnosis was made only following 
cryosurgery in December 1970 following the use of 
contraceptives, with adverse reactions.  She also argued that 
she still has dysmenorrhea, that it had not improved with age 
and that the recent VA examination had been conducted for the 
purpose of disqualifying her claim for benefits.  She stated 
she had moods swings and irritability with menses, 
interfering with work productivity and job retention.  

VCAA

The Court, in its December 2000 Order, vacated the Board's 
decision and remanded the matter so as to ensure proper 
consideration and application of the VCAA to the veteran's 
claim.  The Board further notes that since the issuance of 
the Court's Order, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the notice provisions, the record reflects 
that the veteran has been afforded notice of the laws and 
regulations governing entitlement to service connection for 
disabilities, to include dysmenorrhea; of the evidence 
considered in connection with such claim; and of the evidence 
needed to establish service connection via a statement of the 
case and statements of the case issued throughout her appeal 
period.  The Board also notes that in her informal brief 
before the Court, the veteran specifically indicated that to 
her knowledge VA did not fail to obtain any documents of 
which she or her representative had advised them.  Most 
recently, the veteran was notified by letter dated in March 
2001 as to the Court's Order and advised that she had an 
opportunity to submit additional evidence and argument to the 
Board within 90 days of the date of that letter.  She has not 
since submitted or identified additional evidence or provided 
additional argument, other than the argument put forth on her 
behalf by her representative in August 2001.

With respect to the duty to assist, the Board notes that the 
veteran's service medical records have been obtained and the 
National Personnel Records Center has confirmed that records 
pertinent to the veteran were forwarded to VA.  Despite the 
veteran's dispute with respect to whether such records 
pertain to her, they are associated with the claims file, and 
most of the records in question contain at least her name as 
identification.  In any case, the RO provided her with a copy 
of the service medical records associated with her appeal, as 
requested in July 1996, and her arguments with respect to 
those records are considered herein. 

The Board also notes that the RO has obtained identified 
records of post-service treatment.  The appellant has not 
identified records in Federal control pertinent to her claim 
that are not of record, nor has she identified additional 
private evidence pertinent to her claim.  

Finally, the RO has afforded the veteran appropriate VA 
examinations, to include the January 1995 VA examination 
which disclosed that the veterans' dysmenorrhea has resolved.  
Although she herself disputes such conclusion, she is not 
medically trained so as to offer the requisite diagnosis or 
otherwise call into question the opinion of a medical 
professional and mandate further examination.  Moreover, 
there is no conflicting medical evidence of record so the 
Board has no reason to believe that another VA examination 
would establish the presence of this claimed disability.  

Thus, insofar as the veteran has identified no further 
evidence or information, and insofar as the record already 
contains an adequate medical opinion addressing the question 
of whether the veteran has chronic dysmenorrhea, remand to 
attempt to obtain the opinion the veteran is seeking is not 
warranted.  Here the Board emphasizes that, as noted by the 
Court, the duty to assist is not a blind alley, see Olson v. 
Principi, 3 Vet. App. 480, 483 (1992), and is not a license 
for a "fishing expedition" to determine if there might be 
some unspecified information, which could possibly support a 
claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In sum the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the notice and duty to assist 
provisions of the VCAA and the implementing regulations.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to reconsider the claim in light of the VCAA.  
A remand for RO consideration of the claim under the VCAA 
would thus serve only to further delay resolution of the 
veteran's claim.  

Analysis

The Board begins by noting the veteran's argument pertinent 
to service medical records lacking identifying information.  
She argues that such may have been fabricated or tampered 
with, or that they do not belong to her.  Thus, in the 
factual section above, the Board has separately reported 
those records on which information identifying the veteran is 
found from those where not even her name is included.  With 
respect to the service records containing a name, SSA number 
and/or birth date, the Board emphasizes that such information 
matches the information provided by the veteran in connection 
with her claim in 1974 and during the course of the instant 
appeal.  Moreover, the content of such medical records 
appears consistent with other medical records identified as 
belonging to the veteran, and the records correctly reflect 
her station assignments, etc.  As such, there is no 
reasonable basis to question the integrity of those records.  

With respect to other service records that may, in fact, 
contain no reference to a veteran's name, SSA number or other 
identifiers, the Board points out that service medical 
records currently associated with the file tend to support 
the veteran's contentions that she had gynecologic complaints 
and treatment therefor, to include with birth control pills, 
during service.  To remove such, as requested by the veteran 
during the course of this appeal, would, in fact, lessen the 
in-service evidence of dysmenorrhea.

The service medical records document gynecologic complaints 
and show that dysmenorrhea was diagnosed in January 1972.  
However, the dysmenorrhea was not attributed to a disease or 
injury.  It was found to be primary.  Moreover, evidence of 
dysmenorrhea was not found on the examination for discharge 
from service.  

The veteran complained of painful menstruation when she was 
examined by VA in June 1974, and chronic vaginitis was 
diagnosed at that time.  The veteran has been granted service 
connection for this diagnosed disorder.  Dysmenorrhea was not 
diagnosed on the June 1974 VA examination.  There is no later 
medical evidence of pertinent complaints until the early 
1980's, when the veteran was seen by a private physician with 
complaints of premenstrual tension and cramps.  She was noted 
to be taking Motrin for dysmenorrhea; however, there is no 
indication in the private medical evidence that the veteran's 
dysmenorrhea was chronic or due to a disease or injury.  

Moreover, there is no medical evidence of dysmenorrhea since 
the early 1980's, and the VA examiner who examined the 
veteran in March 1995 and considered her history concluded 
that the veteran's dysmenorrhea had resolved.

The Board recognizes that the veteran herself asserts that 
she continues to experience dysmenorrhea, most recently in 
her September 1996 statement.  The issue of whether the 
veteran currently has dysmenorrhea, however, involves a 
medical diagnosis and, therefore, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The veteran herself is not competent to provide the requisite 
opinion as to medical diagnosis and etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board notes that the veteran's September 1996 
statement, made in connection with her appeal to the Board, 
is in direct contradiction of statements made to the March 
1995 VA examiner, and to other physicians in the record.  
Most notably, in 1982 the veteran's private physician noted 
only mild-to-infrequent symptoms attributable to dysmenorrhea 
and, consistent with such, the veteran told the March 1995 VA 
examiner that symptoms previously attributed to dysmenorrhea 
had improved with age.  In her September 1996 correspondence, 
however, she denied any improvement with age.  Also, in that 
correspondence the veteran identified symptoms primarily of 
mood swings and irritability.  Here, the Board must note the 
evidence in the record pertaining the veteran's past 
diagnoses of adjustment disorder and episodes of depressive 
reaction disorder.  Although the Board recognizes the 
veteran's disagreement with characterization of her past 
psychologic treatment and diagnostic conclusions attached 
thereto, the fact remains that the current VA examiner did 
not associate mood swings and irritability with a current 
diagnosis of dysmenorrhea.  In fact, the veteran specifically 
denied such symptoms in connection with that VA examination.  

Given the consistency of the medical conclusions in the 
record the Board finds the veteran's statements made to 
medical professionals more probative than her contradictory 
statements made in September 1996 or otherwise in connection 
with argument presented for appeal purposes as opposed to for 
the purpose of medical treatment and evaluation.  

Finally, regardless of the credibility of the veteran's 
statements, such are not competent to establish that she has 
chronic dysmenorrhea due to a disease or injury.  Espiritu, 
supra. 

Here, the Board notes the textual evidence submitted by the 
veteran.  The Court has offered opinions relevant to the 
probative value of medical treatises and articles.  However, 
the Court specified that such must be combined with an 
opinion of a medical professional specific to the individual 
facts.  In this case, the veteran's lay testimony and the 
excerpts from generic medical texts are not combined with any 
competent opinion that the veteran currently has dysmenorrhea 
or that the dysmenorrhea present in service was due to a 
disease or injury. 

The competent medical evidence shows that during service the 
veteran's dysmenorrhea was found to be primary.  On no 
occasion during service was her dysmenorrhea attributed to a 
disease or injury.  Moreover, no evidence of dysmenorrhea was 
found on the examination for discharge, there is no post-
service medical evidence indicating that any dysmenorrhea 
experienced by the veteran is chronic or due to a disease or 
injury, and the March 1995 VA examiner concluded that the 
dysmenorrhea has resolved.  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.


ORDER

Service connection for dysmenorrhea is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

